Exhibit 10.24.2

 

MEP II Form

 

The Cheesecake Factory Incorporated
2010 Stock Incentive Plan, last Amended June 8, 2017

 

NOTICE OF GRANT AND

RESTRICTED SHARE AGREEMENT

 

Notice is hereby given of the following Option Grant to purchase Shares and/or
Award of Restricted Shares of The Cheesecake Factory Incorporated, a Delaware
corporation (“Company”), pursuant to the 2010 Stock Incentive Plan, last amended
June 8, 2017(“Plan”).  In consideration of the promises and of the mutual
agreements contained in this Notice of Grant and Stock Option Agreement and/or
Restricted Share Agreement (“Agreement”), the parties hereto agree as follows:

 

Section 1.  Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed thereto in the Plan. 
Otherwise, as used in this Agreement, the following terms shall have the
following respective meanings:

 

Award

 

The Restricted Shares granted in accordance with this Agreement

Code

 

The Internal Revenue Code of 1986, as amended

Company

 

The Cheesecake Factory Incorporated, a Delaware corporation

Date of Grant

 

[date]

Participant

 

[name]

Participant MEP Commencement Date

 

[Participant’s MEP entry date]

Participant MEP Program

 

MEP II Program

MEP Year

 

A period of four full fiscal quarters of the Company, with the initial MEP Year
Commencing on Participant’s MEP Commencement Date.

Restricted Shares

 

The Shares of the Company’s Common Stock awarded to Participant pursuant to the
Plan, the MEP and this Agreement.

Number of Restricted Shares Awarded

 

[        ] Restricted Shares

Restricted Shares Vesting Dates

 

See Section 7 below.

 

Section 2.  Designation of Award.  Subject to the terms and conditions of the
Plan, Participant’s MEP Program adopted by the Company under the Plan, and this
Agreement, the Company grants to Participant the number of Restricted Shares
shown above.

 

Section 3.  Interpretation.  The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. 
Participant hereby agrees to be bound by the terms of the Plan, Participant’s
MEP Program and this Agreement and acknowledges that the Award is granted
subject to and in accordance with the Plan, Participant’s MEP Program and this
Agreement.  In the event of a conflict between any provision of this Agreement,
Participant’s MEP Program and the Plan, the provisions of the Plan shall
control.  By execution below, Participant acknowledges receipt of a copy of the
2010 Stock Incentive Plan Summary and Prospectus. A copy of the Plan and
Participant’s MEP Program is available, without charge, upon request from the
Company’s Stock Plan Administrator.

 

--------------------------------------------------------------------------------


 

Section 4.  Restricted Shares and Forfeiture.  The unvested portion of the Award
is subject to forfeiture.  Except as provided in this Agreement, in order to
vest in and not forfeit the Restricted Shares, the Participant must remain in
Service until the applicable Restricted Shares Vesting Date and, until the
Restricted Shares Vesting Date, the Participant may not transfer (within the
meaning described in Section 8) any unvested Restricted Stock Shares
(“Restrictions”).

 

Section 5.  Performance Objectives.  The Company, in its sole discretion, will
establish financial objectives for Participant’s restaurant(s) (“Performance
Objectives”).  Following each full fiscal quarter of the Company ending after
Participant’s MEP Commencement Date, Participant’s Area Director and Regional
Vice President of Operations will award “points” to Participant under
Participant’s MEP Program based upon Participant’s attainment of the Performance
Objectives for that fiscal quarter. Among other factors, in order to remain in
“good standing” under Participant’s MEP Program, Participant must achieve the
minimum number of points in each fiscal quarter and each MEP Year specified in
Participant’s MEP Program.  The specific terms and conditions concerning the
award of points and the maintenance of “good standing” are set forth in
Participant’s MEP Program incorporated herein by this reference.

 

Section 6.  Dividend and Voting Rights For Restricted Shares.  After the Date of
Grant, Participant shall be entitled to voting rights with respect to the
Restricted Shares even though the Restrictions have not lapsed, provided that
such rights shall terminate immediately as to any Restricted Shares that are
forfeited pursuant to this Agreement.  If any dividends are declared and paid on
Shares, then such dividends (whether in the form of cash or Shares) shall be
subject to the same vesting conditions and restrictions as the Restricted Shares
with respect to which the dividends were paid and Participant shall not be
entitled to receive any such dividends until the Restrictions have lapsed.  If
the Board makes any adjustment pursuant to Section 11 of the Plan and the
Restrictions have not lapsed as to the Restricted Shares prior to such
adjustment, the Restrictions and forfeiture provisions of this Agreement shall
be applicable to any additional Shares resulting from such adjustment to the
same extent as the Restrictions and forfeiture provisions of this Agreement and
forfeiture provisions of this Agreement applicable to the Restricted Shares to
which the additional Shares relate.

 

Section 7.  Vesting Date; Lapse of Restrictions.

 

Except as provided in the Plan, the Participant’s MEP Program or this Agreement,
the Restricted shares shall vest as follows:

 

(a)                                 The Restricted shares shall lapse (i) as to
20% of the Award, on the sixtieth (60th) day after the end of the fiscal quarter
in which Participant has successfully completed twenty (12) quarters of
participation in the MEP Program, and (ii) as to 80% of the Award on the
sixtieth (60th) day after the end of the fiscal quarter in which Participant has
successfully completed twenty (20) quarters of participation in the MEP Program.
In the event of Participant’s death or Disability, the portion of the Award that
would have otherwise vested during the period beginning on the date of such
death or Disability and ending on the date twelve (12) months thereafter shall
vest as of the date of the Participant’s death or Disability provided that the
Participant is in good standing under the MEP Program as of the date of such
death or Disability. If, prior to the vesting of the Restricted shares,
Participant fails to achieve the Performance Objectives as outlined in
Participant’s MEP Program, the Restricted shares shall be cancelled.

 

2

--------------------------------------------------------------------------------


 

(b)                                 If Participant is promoted to a non-MEP
eligible position with the Company prior to the applicable Vesting Date, the
Restricted shares shall vest on the specified Vesting Date, provided that
Participant is still in Service with the Company on such date and Participant
achieves a satisfactory performance rating in Participant’s new position.

 

(c)                                  If Participant accepts an offer of demotion
to a non-MEP eligible position prior to the applicable Vesting Date, the
Restricted shares shall be cancelled.

 

(d)                                 In the event Participant takes a leave of
absence from employment with the Company, the Restricted shares shall vest in
accordance with the provisions regarding Leaves of Absence set forth in
Participant’s MEP Program.

 

(e)                                  Vested Restricted Shares may be settled in
(i) Shares, (ii) cash, or (iii) a combination of both, as determined by the
Committee.  Until the Award is settled, the number of Restricted Shares subject
to the Award shall be subject to adjustment pursuant to Section 11 of the Plan. 
Whenever cash is used to settle some or all of Participant’s Restricted Shares,
the Fair Market Value (determined as of the Vesting Date) shall be used to
determine the amount of cash to be provided to Participant.  Vested Restricted
Shares will entitle Participant to receive upon the Vesting Date a whole number
of Shares and/or cash such that the aggregate value provided to Participant
equals the Fair Market Value multiplied by the total number of vested Restricted
Shares being settled.  Settled Restricted Shares shall be immediately canceled
and no longer outstanding and Participant shall have no further rights or
entitlements related to those settled Restricted Shares.

 

Section 8.  Restrictions on Transfer.

 

(a)                                 Prior to the time that the Restrictions have
lapsed with respect to Restricted Shares, the Restricted Shares, nor any
interest therein, or amount payable in respect thereof maybe Transferred in any
way, either voluntarily or involuntarily.  The Transfer restrictions in the
preceding sentence shall not apply to: (i) transfers to the Company;
(ii) transfers by will or the laws of descent and distribution; or
(iii) transfers pursuant to a QDRO.  Upon and after the time any Restrictions
shall have lapsed, Participant shall be permitted to transfer the Shares as to
which the Restrictions have lapsed subject to applicable securities law
requirements, the Company’s Special Trading Policy and Procedures, and any other
applicable laws or regulations.

 

(b)                                 Any attempted Transfer of the Option or
Restricted Shares contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the Option, or Restricted Shares,
except pursuant to a QDRO, shall be null and void and without effect.

 

Section 9. Designation of Beneficiary.  Participant may designate one or more
beneficiaries with respect to this Award by timely filing the prescribed
beneficiary designation form with the Company.  A beneficiary designation may be
changed by filing the prescribed form with the Company at any time prior to the
Participant’s death.  If no beneficiary was designated or if no designated
beneficiary survives the Participant, then after a Participant’s death any
vested portion of the Award shall be transferred or distributed to the
Participant’s estate.

 

3

--------------------------------------------------------------------------------


 

Section 10.   No Tax or Other Advice from Company.  The Company has not provided
any tax, legal or financial advice to Participant, and the Company has not made
any recommendations regarding Participant’s participation in the Plan or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with Participant’s own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan or this Agreement.

 

Section 11. Tax Withholding.  The Company in its discretion shall be entitled to
require a cash payment by or on behalf of Participant and/or deduct from other
compensation payable to Participant any sums required by federal, state, local
or foreign tax law or regulation to be withheld with respect to the lapsing of
any Restrictions.  If Participant makes the election permitted by
Section 83(b) of the Code to include in such Participant’s gross income in the
year of transfer the amounts specified in Section 83(b) of the Code, then
Participant shall notify the Company of such election within 10 days after
filing the notice of the election with the Internal Revenue Service. 
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  MOREOVER, PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S
OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE
SECTION 83(B) ELECTION.

 

Section 12.  Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

(a)                                 if to the Company:

 

The Cheesecake Factory Incorporated
                                                26901 Malibu Hills Road
                                                Calabasas Hills, California 
91301
                                                Attention:  General Counsel

 

If to the Company, to exercise an Option:

 

The Cheesecake Factory Incorporated
                                                26901 Malibu Hills Road
                                                Calabasas Hills, California 
91301
                                                Attn: Stock Plan Administrator

 

4

--------------------------------------------------------------------------------


 

(b)                                 if to Participant:

 

The last address set forth in the Company’s records or to such other address as
the party to whom notice is to be given may have furnished to the other party in
writing in accordance herewith.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery (or if such date is not a business day, on the next business
day after the date of delivery), (ii) in the case of nationally recognized
overnight courier, on the next business day after the date sent, (iii) in the
case of telecopy transmission, when received (or if not sent on a business day,
on the next business day after the date sent), and (iv) in the case of mailing,
on the third business day following that date on which the piece of mail
containing such communication is posted.

 

Section 13.  Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

 

Section 14.  Participant’s Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Agreement and the Plan.

 

Section 15.  Modification of Rights.  The rights of Participant are subject to
modification and termination in certain events as provided in this Agreement and
the Plan.

 

Section 16.  Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF DELAWARE TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

5

--------------------------------------------------------------------------------


 

Section 17.  Resolution of Disputes.

 

(a)                                 Arbitration. Any dispute, controversy or
claim arising out of or relating to this Agreement or the Plan shall be settled
by binding arbitration held in Los Angeles, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, except as specifically otherwise provided in this Section 20.  This
Section 20 shall be construed and enforced in accordance with the Federal
Arbitration Act, notwithstanding any other choice of law provision in this
Agreement.  Notwithstanding the foregoing:

 

Any party hereto may, in its discretion, apply to a court of competent
jurisdiction for equitable relief.  Such an application shall not be deemed a
waiver of the right to compel arbitration pursuant to this Section.

 

(b)                                 Arbitrators. The panel to be appointed shall
consist of three neutral arbitrators:  one selected by the Company, one selected
by the Participant, and one selected by the designees of the Company and
Participant.

 

(c)                                  Procedures.  The arbitrator(s) shall allow
such discovery as the arbitrator(s) determine appropriate under the
circumstances and shall resolve the dispute as expeditiously as practicable, and
if reasonably practicable, within one hundred twenty (120) days after the
selection of the arbitrator(s).  The arbitrator(s) shall give the parties
written notice of the decision, with the reasons therefor set out, and shall
have thirty (30) days thereafter to reconsider and modify such decision if any
party so requests within ten (10) days after the decision.

 

(d)                                 Authority.  The arbitrator(s) shall have
authority to award relief under legal or equitable principles, including interim
or preliminary relief, and to allocate responsibility for the costs of the
arbitration and to award recovery of attorneys’ fees and expenses in such manner
as is determined to be appropriate by the arbitrator(s).

 

(e)                                  Entry of Judgment.  Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having in personam and
subject matter jurisdiction.  Company and Participant hereby submit to the in
personam jurisdiction of the Federal and State courts in Los Angeles,
California, for the purpose of confirming any such award and entering judgment
thereon.

 

(f)                                   Confidentiality.  All proceedings under
this Section 20, and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all parties and by the arbitrators.

 

(g)                                  Continued Performance.  The fact that the
dispute resolution procedures specified in this Section 20 shall have been or
may be invoked shall not excuse any party from performing its obligations under
this Agreement and during the pendency of any such procedure all parties shall
continue to perform their respective obligations in good faith.

 

(h)                                 Tolling.  All applicable statutes of
limitation shall be tolled while the procedures specified in this Section 20 are
pending.  The parties will take such action, if any, required to effectuate such
tolling.

 

(i)                                     Confidentiality.  All proceedings under
this Section, and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all parties and by the arbitrators.

 

6

--------------------------------------------------------------------------------


 

Section 18.  No Employment Commitment by Company.  Nothing in this Agreement or
the Plan constitutes an employment commitment by the Company,  confers upon
Participant any right to remain employed by the Company or any subsidiary,
interferes in any way with the right of the Company or any subsidiary at any
time to terminate such employment, or affects the right of the Company or any
subsidiary to increase or decrease Participant’s compensation or other benefits.

 

Section 19.  Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

 

Section 20.  Entire Agreement.  This Agreement and the Plan (and the other
writings referred to herein) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
written or oral negotiations, commitments, representations and agreements with
respect thereto.

 

Section 21.  Severability.  If any provision of this Agreement is found to be
invalid or unenforceable, the invalidity or unenforceability shall not affect
the validity of the remaining provisions hereof.  Notwithstanding the foregoing,
if such provision could be more narrowly drawn so as not to be invalid,
prohibited or unenforceable in such jurisdiction, it shall be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 22.  Compliance with Section 409A of the Code.  The Option and/or the
Restricted Shares awarded under this Agreement, as the case may be, are intended
in all respects not to subject the Participant to taxation under Section 409A of
the Code.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation,
any such regulations or guidance that may be issued after the Date of Grant so
that neither the Option nor any Restricted Shares will be subject to Code
Section 409A.  In the event that the Company determines that any amounts will be
taxable to Participant under Section 409A of the Code and related Department of
Treasury guidance, the Company may, in its sole and absolute discretion, adopt
such amendments to this Agreement (having prospective or retroactive effect),
and/or take such other actions, as the Company determines to be necessary or
appropriate to avoid the application of Section 409A of the Code to such Option
or Restricted Shares.  No such amendment or other action shall be adopted or
taken that will cause the Option and/or the Restricted Shares to be subject to
Section 409A.

 

Section 23. Stock Certificates For Restricted Shares.

 

(a)                                 If Restricted Shares are awarded under this
Agreement, the Company shall issue such Restricted Shares subject to this grant
either: (i) in certificate form as provided below; or (ii) in book entry form,
registered in the name of Participant with notations regarding the applicable
restrictions on transfer imposed under this Agreement.

 

7

--------------------------------------------------------------------------------


 

Any certificates representing Restricted Shares that may be delivered to
Participant by the Company prior to the lapse of the Restrictions shall be
promptly redelivered to the Company to be held by the Company until the
Restrictions on such Shares shall have lapsed and the Shares shall thereby have
become transferable or the Shares represented thereby have been forfeited
hereunder.  Such certificates shall bear the following legend:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein is subject to substantial restrictions on transfer under an
Agreement entered into between the registered owner and The Cheesecake Factory
Incorporated.  A copy of such Agreement is on file in the office of the
Secretary of The Cheesecake Factory Incorporated.”

 

(b)                                 After the lapse of the Restrictions with
respect to any of the Restricted Shares, the Company shall, as applicable,
either remove the notations on any of the Restricted Shares issued in book entry
form as to which the Restrictions have lapsed or deliver to Participant a
certificate or certificates evidencing the number of Restricted Shares as to
which the Restrictions have lapsed.  Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or Disability,
as the case may be) shall deliver to the Company any representations or other
documents or assurances required in accordance with the Plan.  The Shares so
delivered shall no longer be Restricted Shares.

 

(c)                                  If Restricted Shares are awarded under this
Agreement, concurrently with the execution and delivery of this Agreement,
Participant shall deliver to the Company an executed Stock Power and Assignment
Separate from Certificate in the form attached hereto as Exhibit A, in blank,
with respect to such Shares.  Participant, by acceptance of the grant of
Restricted Shares, shall be deemed to appoint, and does so appoint by execution
of this Agreement, the Company and each of its authorized representatives as
Participant’s attorney(s) in fact to effect any transfer of forfeited Shares (or
Shares otherwise reacquired or withheld by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

 

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

a Delaware corporation

 

 

 

By:

[g10251lki001.gif]

 

Name and title: David Overton, Chairman of the Board and Chief Executive Officer

 

Its Authorized Officer

 

8

--------------------------------------------------------------------------------


 

BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE NOTICE OF GRANT AND
THE OTHER DOCUMENTS REFERENCED HEREIN

 

 

PARTICIPANT:

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

(Please execute and return this Notice of Grant to the Company’s Stock Plan
Administrator
at the address above; keep a copy for your records)

 

Attachments:

 

·                  Exhibit A — Stock Power (Attached only if Restricted Shares
are awarded)

·                  2010 Stock Incentive Plan Summary and Prospectus

·                  Special Trading Policy and Procedures

·                  Online Grant Agreement Acceptance Acknowledgment

·                  SEC Filing List (prospectus supplement)

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER AND

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                        
(                  ) shares of the Common Stock, $0.01 par value per share, of
The Cheesecake Factory Incorporated, a Delaware corporation (the “Company”),
standing in the name of                       on the books of the Company
represented by Certificate No.        herewith and does hereby irrevocably
constitute and appoint                                                 attorney
to transfer the said stock on the books of the Company with full power of
substitution in the premises.

 

Dated

 

 

 

 

 

 

Printed Name

 

 

10

--------------------------------------------------------------------------------